Citation Nr: 0904327	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling. 

2.  Entitlement to an initial higher rating for tinea 
corporis, currently evaluated as 30 percent disabling.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disorder. 

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.   

6.  Entitlement to service connection for sleep disability 
with fatigue, including as due to undiagnosed illness.

7.  Entitlement to service connection for respiratory 
disability, including as due to undiagnosed illness.

8.  Entitlement to service connection for disability 
manifested by muscle and joint pain, including as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1989 to 
January 1992.
 
The issue of an initial higher rating for tinea corporis 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
remaining issues on appeal come before the Board on appeal 
from a March 2006 rating decision by the RO.  The veteran 
testified before a Decision Review Officer at the RO in 
August 2006.  A transcript of this proceeding is associated 
with the claims file.

By rating decision in June 2006, the RO increased the tinea 
corporis disability rating to 30 percent, effective August 
12, 2005.  Further, in an October 2006 rating decision, the 
RO increased the migraine headache disability rating to 30 
percent, effective October 21, 2005.  However, where there is 
no clearly expressed intent to limit the appeal to 
entitlement to a specified disability rating, the RO and 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 
(1993).  The issues therefore remain in appellate status. 

The issues of sleep disability with fatigue, respiratory 
disability and disability manifested by muscle and joint pain 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's migraine headaches are manifested by 
characteristic prostrating attacks occurring at least once a 
month, but without objective findings of frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

2.  From August 31, 1999, the veteran's service-connected 
tinea corporis has been manifested by a disability picture 
which more nearly approximates constant itching and extensive 
lesions.  

3.  Throughout the entire appeal period, the veteran's 
service-connected tinea corporis is not productive of 
systemic or nervous manifestations, nor is it exceptionally 
repugnant.  The disorder does not comprise more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, and there is no evidence that the disorder 
requires constant or near-constant use of systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past 12-month period.

4.  Service connection for a right knee disorder was denied 
by a February 2004 Board decision; the veteran did not 
initiate an appeal from that determination.

5.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for a right 
knee disorder has been received since the February 2004 Board 
decision.

6. A right knee disorder was not manifested during the 
veteran's active duty service.

7.   A left knee disorder was not manifested during the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, 
Diagnostic  Code 8100 (2008).

2.  From August 31, 1999, the criteria for entitlement to a 
disability rating of 30 percent for the veteran's service-
connected tinea corporis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 4.118, 
Diagnostic Code 7813 (prior to August 30, 2002).

3.  Throughout the entire appeal period, the criteria for 
entitlement to a disability evaluation in excess of 30 
percent for the veteran's service-connected tinea corporis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic  Code 7813 
(prior to and beginning August 30, 2002).

4.  The February 2004 Board decision which denied entitlement 
to service connection for a right knee disorder is final.  38 
U.S.C.A. § 7104 (West 2002).

5.  New and material evidence has been received since the 
February 2004 Board decision denying service connection for a 
right knee disorder, and thus, the claim has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

6.  A right knee disorder was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

7.  A left knee disorder was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issue of 
entitlement to assignment of a higher initial rating for 
tinea corporis is a downstream issue from that of service 
connection (for which VCAA letters were duly sent in 
September 2001 and March 2004), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The record shows that in September 2001, March 2004 and 
November 2005 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  With respect to the issue concerning 
a higher rating for tinea corporis, the RO provided VCAA 
notice to the veteran in September 2001, which was prior to 
the initial December 2001 rating decision that initially 
denied service connection.  Further, with respect to the 
remaining issues on appeal, the RO provided VCAA notice to 
the veteran in November 2005, which was prior to the March 
2006 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, a March 2006 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal. 

With respect to the issue of an increased rating for migraine 
headaches, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the November 2005 VCAA notice as well as 
the March 2006 letter fully informed the veteran that he may 
submit medical evidence as well as lay observations and 
employer statements in support of his claim.  Moreover, in 
his substantive appeal and hearing testimony, the veteran 
specifically addressed his headaches as well as the effect 
his disability had on his daily activities and employment 
demonstrating that he had actual knowledge of the 
requirements for an increased rating.  Further, the veteran 
is represented by a national service organization, which 
would have actual knowledge of the information necessary to 
substantiate the veteran's claim.  It is appropriate to 
assume that the veteran's representative included information 
concerning the elements of the claim in its guidance to the 
veteran.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

With respect to the issue of a higher rating for tinea 
corporis, the Board believes that the nature of this issue is 
somewhat different from the situation addressed in Vazquez-
Flores.  This issue is a claim for a higher initial rating, 
not a claim for an increased rating.  In Dingess v. 
Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 
1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 
112, 116-117 (2007).  In line with the reasoning set forth in 
these judicial decisions, it appears that the notice 
requirements addressed by the Court in Vazquez-Flores, supra, 
do not apply to initial rating claims such as the one now on 
appeal to the Board. 

In regards to the issue of new and material evidence of right 
knee disorder, in Kent v. Nicholson, 20 Vet.App. 1 (2006), 
the United States Court of Appeals for Veterans Claims (the 
Court) addressed directives consistent with VCAA with regard 
to new and material evidence.  The Court stated that in order 
to successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the November 2005 VCAA letter informed the 
claimant of what evidence was necessary to establish 
entitlement to service connection.  Further, the letter also 
informed the veteran of what constitutes new and material 
evidence.  Further, the claim for right knee disability was 
previously denied as there was no evidence to establish a 
disability occurred in or was aggravated by service.  The 
November 2005 letter specifically requested evidence that 
there was treatment for a right knee problem in service.  
Thus, the requirements set forth in Kent have been satisfied.  
Further, even if it was determined that proper notice was not 
provided to the veteran under Kent, the Board finds no 
prejudice to the veteran in proceeding with a final decision 
as the Board has determined below to reopen the claim for 
service connection for right knee disability and decide the 
issue on the merits.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, RO hearing testimony, VA treatment 
records, and VA examination reports.  The veteran submitted 
an authorization form indicating that he received treatment 
for his disabilities at Kaiser Permanente from 1992 to 1995.  
However, he did not include a complete address.  In August 
2006, the RO sent the veteran a letter requesting a new 
authorization form with a complete address so that these 
records could be obtained.  However, the veteran failed to 
respond.  He also indicated in his hearing testimony that 
despite attempts to obtain  these records, they were 
unavailable.  The veteran has also alleged that there are 
several missing service treatment records, however the record 
shows that all available service treatment records have been 
associated with the claims file.  Thus, the RO has met its 
duty to assist.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

With respect to the issues concerning higher ratings for 
migraine headaches and tinea corporis, the veteran was 
afforded VA examinations in January 2006 and June 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide these issues.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary. 

With respect to the issues of entitlement to service 
connection for right and left knee disorders, while the 
veteran was afforded VA examinations in January 2006 and 
September 2006 for muscle and joint pain, it does not appear 
that he has been given a VA examination that specifically 
addresses whether he has a current knee disorder that was 
incurred in or aggravated in service.  However, as discussed 
further below, the Board finds that a VA examination with 
nexus opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met with respect to these 
issues. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his knees so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the manifestation of knee disabilities 
in service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until 
approximately seven years after service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R.  § 3.102 (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect any 
injuries to the knees or complaints of knee pain.  Because 
the evidence does not establish that the veteran suffered 
"an event, injury or disease in service" as it relates to 
his claim of service connection for bilateral knee 
disabilities, it is not necessary to obtain a VA medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds it 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the manifestation of right and 
left knee disabilities in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating Issues

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  

Migraine Headaches

The present appeal includes the issue of entitlement to a 
rating in excess of 30 percent for migraine headaches.  As 
with this issue, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet.App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran filed his current claim for an increased rating 
in October 2005.  Initially, the Board notes that the RO 
initially described the veteran's disability as post 
traumatic headaches and assigned a 10 percent rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8045.  Diagnostic Code 
8045 provides a 10 percent rating for purely subjective 
complaints following trauma, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma.  
Further, the 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc. resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  In sum, Diagnostic Code 8045 provides 
a maximum evaluation of 10 percent for subjective complaints 
such as headaches.  

The Board notes that Diagnostic Code 8045 was revised by VA 
to provide detailed and updated criteria for evaluating 
residuals of traumatic brain injury.  This amendment was 
effective October 23, 2008 and applies to all applications 
for benefits received by VA on or after October 23, 2008.  
The old criteria applies to applications received by VA 
before that date.  See Notice, 73 Fed. Reg. 54,693 (September 
23, 2008).  Thus, as the veteran's claim was received in 
October 2005, these amendments are not applicable.  

Although the veteran's headaches have been consistently 
attributed to trauma, it appears that since Diagnostic Code 
8045 did not allow for a rating in excess of 10 percent, in 
the October 2006 rating decision, the RO recharacterized the 
veteran's headaches as migraine headaches and assigned a 30 
percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
from the date of claim in October 2005.  Under this code, a 
30 percent evaluation is appropriate in cases of 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  With very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
evaluation is in order.  See 38 C.F.R. § 4.124a, DC 8100.

In support of his claim, the veteran submitted a May 2006 
daily log, which documented headache pain and indicated that 
he had to lie down for two or three hours at a time due to 
his headaches.  

The veteran was afforded a VA examination in January 2006.  
The claims file was reviewed.  The examiner noted that a 
recent cat scan of the head showed an old fracture deformity.  
Since the injury in service, the veteran reported headaches 
about every three days.  The headaches lasted 6 to 10 hours 
and his only medication was Darvocet, which only helped a 
little bit.  The headaches were sharp in character.  They 
were not throbbing or associated with blurring of vision, 
light sensitivity, or nausea.  The frequency and severity 
were unchanged.  The veteran was employed as a real estate 
agent and was also going to school to be a paralegal.  The 
veteran indicated that he thought he had a slight degree of 
memory loss since his injury; however, his mentation was 
normal.  Further, his ability to recall and do simple 
arithmetic equations were entirely normal.   

On physical examination,  there was some tenderness of the 
left parietal part of the head that was mostly subjective.  
There was no palpable deformity of the skull in the area.  
The cranial nerves were normal.  Cerebellar function tests 
were normal.  Babinski response and Romberg tests were 
normal.  The tendon reflexes and sensory examination in the 
extremities were normal.  His gait was normal.  The 
impression was fracture of the left parietal area of the 
skull, healed with conservative measures; and post traumatic 
headache, moderate disability, slight improvement with 
medication.  

The veteran was afforded another VA examination in June 2006.  
The claims file was reviewed.  The veteran reported headaches 
on the left side of his head that sometimes spread to the 
right side as well as the back.  He indicated that it was a 
dull pain that happened two to three days a week and was 
worse when he had sinus drainage.  The headaches lasted a 
couple of hours to all day.  The veteran provided that being 
active made the pain worse.  He had associated nausea with 
the pain.  Lying down seemed to help somewhat with the 
symptoms, although he felt very tired as well.  The veteran 
had taken caffeine pills in the past, but was not able to say 
whether they helped with the pain or not.  The veteran did 
not have associated weakness with the pain.  However, again, 
he reported that sometimes the headaches were so severe that 
he had to lie down.  He was not able to care for his children 
during that time.  The veteran worked as a real estate agent 
and sometimes had to lie down and was unable to work 
secondary to headaches.  The veteran also reported that there 
were some instances during a headache where he felt 
lightheaded like he was going to pass out, and he had to stop 
and close his eyes for a few minutes and then the sensation 
passed.  

On neurological examination, cranial nerves 2 through 12 were 
intact.  Sensation was grossly intact, including light touch 
and vibratory.  Deep tendon reflexes were 2+ in the bilateral 
upper and lower extremities.  Strength was 5/5 in all 
extremities.  There was a mild intention tremor present on 
finger-nose-finger examination.  Heel-toe-shin and rapid 
alternative movements were intact.  The veteran's gait was 
normal.  The diagnosis was migraine headaches.  

VA treatment records have also been reviewed and associated 
with the claims file.  A July 2006 VA treatment record noted 
that the veteran reported having headaches two to three times 
per week since the injury in service.  However, treatment 
records during the appeal period were silent with respect to 
any prostrating attacks.  

In his July 2006 substantive appeal, the veteran requested a 
30 percent disability rating and indicated that he was unable 
to function with most headaches.  He also referred to 1995 
and 1996 treatment records that showed headaches one to two 
times per weeks.  The veteran also testified at a personal RO 
hearing in August 2006.  He reiterated that he experienced 
headaches three to four times a week.  He also indicated that 
eight or nine days out of 30, his headaches were 
incapacitating.  His headaches prevented him from being able 
to function on a daily basis at work.  When asked what an 
appropriate evaluation would be for his headaches, the 
veteran responded that he sought a 30 percent disability 
rating.  S.M. testified that at times the veteran's headaches 
were so severe that he sometimes blacked out for a second and 
had to stop and readjust.  

After reviewing all of the evidence, the Board concludes that 
the veteran's headaches do not result in very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability such that a maximum 50 percent 
rating is warranted.  There is no objective medical evidence 
of frequent, completely prostrating and prolonged attacks of 
headaches.  VA outpatient treatment records are silent with 
respect to any objective medical evidence of prostrating 
attacks.  Significantly, the January 2006 VA examiner 
characterized the veteran's headache disability as moderate.  
Further, the veteran himself on two occasions has 
characterized his headache disability as 30 percent 
disabling.  Although the veteran may experience frequent 
headaches, the medical evidence is against a finding that any 
flare-ups are completely prostrating and prolonged attacks.  
In this regard, the Board observes that Diagnostic Code 8100 
looks not only to frequency but also to the severity of the 
headaches.  Although the frequency of the headaches as 
reported by the veteran suggests weekly prostrating attacks 
which cause him to lie down for a few hours.   The Board does 
not view this as persuasive evidence of severe economic 
inadaptability to warrant assignment of the next higher 
rating of 50 percent.

The Board stresses that in order to warrant the next highest 
rating of 50 percent, the veteran must suffer from very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  While the 
veteran has reported that his headaches affect his ability to 
work, he has not submitted any objective evidence (leave 
slips, timesheets, etc.) of the time he has lost from work. 
In sum, the evidence of record does not show severe economic 
inadaptability.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 30 percent for his migraine headaches.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).
  
Tinea Corporis

The present appeal also involves the veteran's claim that the 
severity of his service-connected tinea corporis warrants a 
higher disability rating.  Where, as with this issue, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  As in the instant case, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id. at 126.

The veteran's service-connected tinea corporis is currently 
rated by analogy as 30 percent disabling by the RO under 
38 C.F.R. § 4.118, Diagnostic Code 7813.  During the pendency 
of this appeal, the regulations for evaluation of skin 
disabilities under 38 C.F.R. § 4.118 were amended effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. pt. 4).  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 
Vet.App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as 
the new regulations have a specified effective date without 
provision for retroactive application, the regulations may 
not be applied prior to the effective date.  As of the 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
January 2006 statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the old criteria, codes 7807 through 7819 are rated 
under Diagnostic Code 7806 for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Under code 7806, a 30 percent 
rating is warranted when the skin disability has constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A maximum 50 percent evaluation is required 
when the skin disability has ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 (prior to August 30, 2002).

Under the revised criteria, disabilities under Diagnostic 
Code 7813 should be rated under Diagnostic Codes 7800 through 
7806 depending upon the predominant disability.  Since there 
is no evidence in the instant case of disfigurement of the 
head, face or neck or of scars resulting from the service-
connected disability to warrant evaluation under Diagnostic 
Codes 7800-7805, the Board finds that Diagnostic Code 7806 
should be applied.  Under Diagnostic Code 7806 for dermatitis 
or eczema, a 30 percent rating requires that 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas be 
affected, or; that systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A maximum rating of 60 percent is 
warranted when the skin disability covers an area of more 
than 40 percent of the entire body or when more than 40 
percent of exposed areas is affected, or; when constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806.

The Board noted that effective October 23, 2008, VA amended 
criteria for rating the skin so that it more clearly reflects 
VA's policies concerning the evaluation of scars.  
Specifically, these amendments concern 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  This amendment applies to all 
applications for benefits received by VA on or after October 
23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 
2008).  As the veteran's claim for service connection was 
received prior to this date,  these amendments are not 
applicable.  Moreover, as previously noted, there is no 
evidence in the instant case of disfigurement of the head, 
face or neck or of scars resulting from the service-connected 
disability to warrant evaluation under Diagnostic Codes 7800-
7805.

The veteran filed his current claim for service connection on 
August 31, 1999.  In August 2005, the Board granted service 
connection for tinea corporis, which was effectuated in a 
September 2005 rating decision and assigned a noncompensable 
rating, effective the date of claim.  The veteran filed a 
notice of disagreement to the disability rating assigned.  A 
statement of the case was issued and a substantive appeal was 
submitted.  As previously noted, in the June 2006 rating 
decision, the RO increased the disability rating to 30 
percent, effective August 12, 2005.  Thus, the Board must 
determine whether a compensable rating is warranted from the 
date of claim to August 12, 2005, and whether a rating in 
excess of 30 percent is warranted from August 12, 2005.  See 
Fenderson.  

VA treatment records from 1997 showed that the veteran had a 
pruritic rash on the neck, chest and back.  A December 2002 
VA general examination for Gulf War syndrome showed that the 
veteran reported having a skin eruption intermittently since 
March 1991.  He was not on any medications.  He had recurring 
lesions about his extremities and trunk, which itched and 
burned until they went away.  Currently, the veteran had a 
resolving lesion on his right anterior chest.  The lesions 
increased with contact with heat and increased activity.  
They were worse in spring and fall.  The problems of his skin 
were unchanged and not progressive, but continued.   On 
physical examination, there was a two and half centimeter 
diameter lesion that was resolving just below the breast on 
the right anterior chest.  The margins were distinct and 
slightly raised.  There was no current scaling or flammatory 
component. It had the appearance of resolving eczema.  There 
were no other skin lesions at that time.  A subsequent May 
2004 VA treatment record showed that the veteran had some 
fungal lesions on this right shoulder and was prescribed 
lotrimin.  Follow up VA treatment records do not provide any 
information for rating purposes.  

In April 2005, the veteran was afforded a VA skin 
examination.  The claims file was available for review.  The 
examiner noted the December 2002 VA examination and the May 
2004 VA treatment record.  On physical examination, there 
were no significant skin lesions on any part of the body.  
The examiner noted that the veteran apparently had 
intermittent rash that was probably tinea corporis, but would 
have to be diagnosed at a time when the veteran was suffering 
from the skin disability since his skin was perfectly normal 
at that time.  The diagnosis was possible tinea corporis, 
examination revealed no significant abnormalities of the 
skin.  

Along with his February 2006 substantive appeal, the veteran 
submitted pictures showing an outbreak of a rash on his back, 
chest, neck, shoulder and arms. 

At the June 2006 VA examination, the veteran complained of a 
red pruritic rash, which was constantly on the area of his 
antecubital fossa, as well as his chest.  He reported that 
when he was exposed to heat, the rash spread through his 
legs, arms, chest, back and groin area.  He also stated that 
the itching was worse as well as the erythema.  The veteran 
indicated that the rash was very embarrassing, especially 
when working a real estate job if it was on his extremities.  
He also reported being embarrassed when outside wearing a 
tank top.  He indicated that he was given a fungal cream at 
the VA, but could not remember the name.  He was unsure 
whether the cream helped his rash.  He stated that sunlight 
made his rash worse.  He concluded that the outbreaks were 
becoming more severe and could come anytime from once a week 
to several times a week, depending on the weather.  The rash 
was better in winter and worse in summer.  

On physical examination, there was an erythematous patchy 
rash with a slight scale present on the veteran's bilateral 
antecubital fossa area, in an area that covers about two 
centimeters.  About five percent of his arms were covered 
with the rash.  In the chest area, the rash covered an area 
of approximately 16 cm by 4 cm, and was roughly 60 percent of 
his chest area.  The veteran's back had multiple small areas 
that were approximately 1 cm by 2 cm in measurement and 
roughly 30 percent of his back was covered.  The percentage 
of total body with the rash was 20 percent.  The diagnosis 
was tinea corporis.  

At the August 2006 RO hearing, the veteran testified that his 
skin disability had been at the same level of severity since 
1999 and has affected his total upper torso.  He also 
reported that the hotter he was, the more badly the rash.  
S.M. also testified that she had known the veteran for 
approximately eight years and noticed the rash when she first 
met him.  She indicated that it was quite embarrassing when 
he broke out because he worked in a professional atmosphere.  
  
Initially, the Board finds that as the veteran's disability 
picture has been consistent throughout the entire appeal 
period, and, thus, a 30 percent rating is warranted from the 
date of claim, August 31, 1999.   Even though the April 2005 
VA examination found no evidence of tinea corporis at that 
time, a longitudinal view of the evidence shows that this 
skin disability has been nearly constant.  The Board must 
recognize that skin disorders by there very nature are often 
subject to periods of flare-ups followed by periods of 
remission.  Significantly, the veteran has credibly provided 
a history of severe itching during flare-ups of his rash.  
The medical evidence appears to support the veteran's 
assertions in this regard.  In light of the veteran's medical 
history as well as the treatment records and VA examinations 
showing consistent skin problems, when resolving all benefit 
of the doubt in favor of the veteran and in consideration of 
38 C.F.R. § 4.7, the Board finds that a 30 percent rating for 
tinea corporis is warranted throughout the appeal period, 
effective August 31, 1999.  See Fenderson.  

However, the Board finds that a rating in excess of 30 
percent is not warranted.  Under the old criteria, there has 
been no objective medical finding that the veteran's service-
connected skin disability has ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or is exceptionally repugnant to warrant a 
maximum 50 percent rating.  None of these symptoms were found 
at any of the VA examinations or in VA treatment records.  
 
Under the new criteria, a maximum 60 percent disability 
rating is not warranted because there has been no objective 
medical findings that the veteran's tinea corporis affects 
more than 40 percent of the entire body or more than 40 
percent or more of the exposed areas affected.  The June 2006 
VA examiner clearly stated that it affected 20 percent of the 
veteran's body.  Although, the examiner noted that 60 percent 
of the chest area was affected, there was no finding that 
more than 40 percent of exposed area were affected.  Further, 
while the veteran has been prescribed lotrimin for treatment, 
there has been no objective medical finding that the veteran 
requires constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  Importantly, there are periods when 
the veteran does not suffer from any sort of rash associated 
with his tinea corporis requiring treatment.  Moreover, 
treatment records do not show that the veteran required 
constant or near-constant systemic therapy.  In sum, the 
Board finds that the veteran's current level of disability is 
adequately contemplated in the current 30 percent disability 
rating. 

In sum, a preponderance of the evidence is against a rating 
in excess of 30 percent under both criteria.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Extraschedular 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).



III.  New and Material Evidence to Reopen Service Connection 
for a Right Knee Disorder

The issue of entitlement to service connection for a right 
knee disorder was denied by the RO in a December 2001 rating 
decision.  The Board affirmed the denial in a February 2004 
decision.  The veteran was informed of the February 2004 
decision, and he did not initiate an appeal.  Under the 
circumstances, the Board finds that the February 2004 Board 
decision became final.  38 U.S.C.A. § 7104.  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in October 2005.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Even though it appears 
that the RO reopened the veteran's claim in a November 2006 
supplemental statement of the case, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the February 2004 decision, additional evidence has 
become part of the record, including: additional VA treatment 
records; RO hearing testimony; and lay statements from his 
step-father, mother and fellow service-member.  
Significantly, the lay statements all indicated that the 
veteran injured his knees in November 1990 when a tire 
exploded hitting both knees.  

The Board finds that the lay statements submitted since the 
February 2004 Board decision are new and material.  The 
evidence is not redundant of evidence already in the record 
at the time of the Board decision.  Further, the evidence is 
material because it relates to the unestablished fact of 
whether the veteran's right knee disorder was incurred in or 
aggravated in service, which is necessary to substantiate the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
claim of entitlement to service connection for right knee 
disability is reopened.  38 U.S.C.A. § 5108.

IV.  Service Connection for Right and Left Knee Disorders

The veteran is also seeking entitlement to service connection 
for right and left knee disorders.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Specifically, the veteran has claimed that he injured his 
knees in November 1990 when a tire he was changing exploded 
and his knees were hit.  While service treatment records 
showed that the veteran was hit on the left side of the head 
in November 1990 with a splint ring and suffered recurrent 
headaches, the records are silent with respect to any 
injuries to the knees from the incident.  Remaining service 
treatment records were also silent with respect to any 
injuries to the knees or knee problems.  Significantly, the 
August 1991 service examination showed that the veteran's 
lower extremities were evaluated as clinically normal.  There 
was no mention of any injury to the knees.  Moreover, in his 
contemporaneous medical history, the veteran expressly denied 
a trick or locked knee.  

The first post service medical evidence of record concerning 
the knees is a July 1999 VA treatment record that was 
approximately seven years after service, which showed that 
the veteran complained of right knee pain for three weeks.  
The examiner noted that there was no history of trauma.  A 
November 2000 x-ray showed normal knees.  However, a November 
MRI of the right knee showed a partial tear or sprain 
anterior cruciate ligament with associated effusion.  
Nevertheless, while VA treatment records showed complaints of 
knee pain, they do not provide any sort of etiological 
opinion.  

A December 2002 VA examination showed that the veteran 
reported right knee pain for three years in progressive 
severity.  He also reported that he injured his knees in 
November 1990 when a tire blew up.  The impression was right 
knee strain, minimal disability, normal x-rays and 
examination.  

The veteran was also afforded VA examinations in January 2006 
and September 2006 for muscle and joint pain, which also 
included examinations of the knees.  However, neither of 
these examinations relate any current knee disability to an 
injury in service.  Further, the issue of service connection 
for a disability manifested by muscle and joint pain is 
addressed in the Remand section below.  

In support of his claim, the veteran has submitted lay 
statements from his step-father, mother and fellow service-
member who all indicated that the veteran injured his knees 
in November 1990 when the tire exploded.  At the August 2006 
RO hearing, the veteran reiterated his claim that he injured 
his knees in November 1990 while in service at the same time 
he injured his head and his knees have hurt ever since.  

While it is unclear whether the veteran has a current right 
or left knee disability, based on the medical evidence of 
record, the Board must conclude that service connection for 
right and left knee disabilities is not warranted.  Despite 
the veteran's claims that he injured his knees in November 
1990 while in service, extensive service treatment records 
concerning that incident were silent with respect to any 
injuries to the knees.  Moreover, there is no objective 
medical evidence linking any current knee disability to 
service.  Further, the first post service medical evidence of 
a knee disability was in July 1999, seven years after 
service, so there is no supporting evidence of a continuity 
of pertinent symptomatology.  Importantly, this record 
specifically noted that the knee pain had only occurred for 
three weeks and there was no history of prior trauma.  

The Board acknowledges the veteran's statements and lay 
statements indicating that he injured his knees in service 
and has had problems ever since.  The Board observes that 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As noted above, the service treatment records are completely 
silent as to any complaints of or treatment for any knee 
problems in service.  Here, the veteran and his lay witnesses 
are competent to say that he suffered an injury or 
experienced symptoms while in service.  However, a knee 
disorder is not subject to lay diagnosis as physical 
examinations and x-ray evidence are necessary.  The veteran 
and his lay witnesses have not demonstrated that they have 
the expertise required to diagnose a knee disability and link 
any current knee disability to service.    

The fact remains that there is no indication that any right 
or left knee disorder was present in service or that any 
right or left knee disability is linked to service.  While 
the veteran's contentions have been carefully considered, 
these contentions are outweighed by the absence of any 
medical evidence to support the claim.  Accordingly, the 
Board finds that the weight of the evidence is against the 
presence of a disease or injury in service, and a causal 
nexus between a current disability to service.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for right and left knee disorders.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 30 percent for the veteran's service-
connected migraine headaches is not warranted.  To that 
extent, the appeal is denied.

A 30 percent rating, but not higher, is warranted for the 
veteran's service-connected tinea corporis, effective, August 
31, 1999.  To that extent, the appeal is granted.  

New and Material evidence had been received to reopen a claim 
for service connection for a right knee disorder.  However, 
service connection for right and left knee disorders is not 
warranted.  To that extent, the appeal is denied. 


REMAND

The veteran is also seeking entitlement to service connection 
for sleep disability with fatigue, respiratory disability, 
and disability manifested by muscle and joint pain, to 
include as due to undiagnosed illness.  The Board notes that 
the veteran was afforded VA examinations with respect to 
these issues in January 2006 and September 2006.  However, 
the examiners did not clearly indicate whether there were 
objective verifiable signs or symptoms of the disabilities on 
appeal.  Further, the examiners' diagnoses did not attribute 
any signs or symptoms to a clear clinical diagnosis or, in 
the alternative, if a diagnosis was given, the examiners did 
not provide a clear opinion as to whether the diagnosed 
disability was related to service and provide a rationale for 
the opinion given.  For instance, the January 2006 
respiratory examination gave numerous diagnoses for 
respiratory disabilities, but did not provide a rationale for 
any opinions given except to indicate symptoms in service 
that are not documented in the service treatment records, and 
did not give an opinion for bronchial asthma.  Moreover, with 
respect to the September 2006 VA examination, as noted in the 
December 2008 brief by the veteran's representative, the 
examination was performed by a physician's assistant and the 
report was not signed by a physician.  Further, additional 
pertinent VA treatment records from 1994 have been associated 
with the claims file since the VA examinations.  Under the 
circumstances, the Board finds that the veteran should be 
afforded another VA examination pursuant to 38 C.F.R. 
§ 3.159(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination by a medical doctor to 
determine the nature, extent and 
appropriate diagnosis (if any) of the 
claimed sleep disability with fatigue, 
respiratory disability and disability 
manifested by muscle and joint pain, and 
to offer an opinion as to whether these 
conditions are related in any way to his 
active military service.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examination report 
should include a complete rationale for 
all opinions expressed.  For any clinical 
diagnosis offered, the examiner should 
identify the criteria for such diagnosis 
and the clinical observations or test 
results from the veteran's examination or 
medical record which meet such criteria.  
If signs or symptoms of the claimed 
disorders are observed but such signs or 
symptoms cannot be attributed to a known 
medical diagnosis, the appropriate 
examiner should so state.

2.  Thereafter, the RO should review the 
expanded record and adjudicate the 
service connection issues on appeal.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


